Citation Nr: 0739965	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the end date of June [redacted], 2007 
under Chapter 35 Dependents' Educational Assistance (DEA) 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and G. A.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran was evaluated as permanently and totally 
disabled, effective in July 1997, and was notified in June 
1998.  The appellant is the daughter of the veteran.  Her 
basic eligibility for DEA benefits was established in 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
appellant's request for an extension of her DEA benefits 
under the Chapter 35 program beyond June [redacted], 2007.

The appellant and the veteran testified before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. The appellant was born on June [redacted], 1981 and is the daughter 
of the veteran.

2. Effective July 28, 1997, the veteran was awarded a 
permanent and total disability rating based on service-
connected disability.  Notice was given to the veteran in 
June 1998.

3. The original delimiting date for the appellant's 
eligibility for DEA benefits was June [redacted], 2007, her 26th 
birthday.

4. In June 2001, the appellant, who is the veteran's 
daughter, filed her initial claim for DEA benefits under 
Chapter 35.

5. From June 2001, when the appellant commenced her 
educational program until the delimiting date of June [redacted], 
2007, the appellant did not suspend her educational program, 
and none of the criteria for an extension apply.


CONCLUSION OF LAW

The criteria for entitlement to extension of the ending date 
of a dependent child's educational assistance under Chapter 
35 of Title 38 of the United States Code are not met. 38 
U.S.C.A. §§ 3501, 3511, 3512, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 21.3043 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). The U.S. Court of Appeals for Veterans Claims 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute. Resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to DEA benefits under Chapter 35. 
Therefore, any deficiencies of VCAA notice or assistance are 
rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

The appellant seeks an extension of her delimiting date in 
order to finish the second year of her planned final two-year 
study program.

Subject to various provisions, a child of a person who has a 
total disability permanent in nature resulting from a 
service-connected disability is entitled to receive 
educational assistance. 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021. Once a dependent is eligible for 
dependents' educational assistance, she still needs to file a 
claim for such assistance. Governing statutes and regulations 
provide limitations as to the period of eligibility, as well 
as the duration of the educational assistance. 38 U.S.C.A. §§ 
3511, 3512; 38 C.F.R. §§ 21.3040, 21.3041.

Records on file reflect that the appellant is the veteran's 
daughter, and she was born on June [redacted], 1981.

The veteran was awarded a permanent and total disability 
evaluation, due to service-connected disability, effective 
July 28, 1997.  He was notified of this decision in June 
1998.

The appellant first filed her application for the receipt of 
VA educational assistance benefits under Chapter 35 in June 
2001. She stated that she had been graduated from high school 
in June 1999.  

In an undated letter, the RO advised the appellant of her 
eligibility for DEA benefits. 

In July 2006, the appellant applied for a transfer to a new 
school, explaining that she had finished her pre-requisite 
courses for her planned program of study, and that she had 
been accepted to her program of study at the new school in 
September 2006.  

In a letter dated in August 1, 2006, the RO informed the 
appellant that she had 31 months and 11 days of full time 
benefits left, and that she could only use those benefits 
before June [redacted], 2007.

In a statement dated in August 2006, the appellant explained 
that her planned degree program was a two-year program, and 
that she had not been accepted her first year of application.  
She was, however, accepted for admission the following year.  
She stated she completed her prerequisite work on a part-time 
basis so that she could remain employed and save her DEA 
benefits for the final two-year program, when it is strongly 
suggested by the school that she not work.  She requested a 
year extension to be allowed to finish the program.  In 
October and December 2006, she reiterated these statements, 
noting that she worked full time while finishing her 
prerequisites.  She further submitted correspondence from the 
program chair of her school of admission for her final 
program of study.  The letter shows the program to which the 
appellant was admitted is highly competitive, accepting only 
20-25 of 105-110 applicants annually, and requiring 35 
college credits in very difficult prerequisite courses to 
even apply.  The program chair further noted that the 
appellant's work experience was a factor in her selection. 

In July 2007, the appellant and the veteran testified before 
the undersigned Veteran's Law Judge.  She stated that the 
reason she was unable to complete her studies within the 
allotted eight years is that, following completion of 
required pre-requisites for her program of study, she was not 
admitted to the follow-on two year completion program.  She 
was, however, admitted the following year.  She testified 
that she had completed her pre-requisites on a part-time 
basis, and that she had planned academically and financially 
to complete the two-year completion program as a full-time 
student.  Finishing the program as a full-time student is 
also recommended by the school so that the students can focus 
completely on their studies at that point.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A); 38 
C.F.R. § 21.3021. It is not disputed that the appellant is 
the veteran's daughter, and that the veteran is in receipt of 
a permanent and total disability rating. Thus, the appellant 
meets the basic eligibility requirements for the award of 
educational assistance benefits under Chapter 35 and, in 
fact, was in pursuit of the final course of study in her 
planned degree program when she reached her 26th birthday.  

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday. 38 C.F.R. § 21.3041(c). The appellant's 26th 
birthday was June [redacted], 2007, and so that became her delimiting 
(ending) date for eligibility for educational assistance 
benefits under Chapter 35.

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past her 31st birthday. 38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays. In such cases, the basic ending date 
for eligibility will be the child's 26th birthday or eight 
years from the date of the relevant occurrence, whichever is 
later. In no case, however, is the modified ending date to 
extend beyond the eligible person's 31st birthday. 38 C.F.R. 
§ 21.3041(d). Here, the date of notification of the rating 
was in 1997, prior to the appellant's 18th birthday, and the 
veteran, the appellant's father, is still alive.  Neither of 
these provisions provides a basis to change the appellant's 
delimiting date and, hence, it remains June [redacted], 2007.

Under 38 C.F.R. § 21.3041(e), an eligible child's ending date 
may be extended beyond the 26th birthday, but not to exceed 
the 31st birthday, in certain cases. Under this provision, 
the ending date may be extended if the eligible person's 
program of education has been suspended due to conditions 
determined to be beyond the eligible person's control, as 
listed at 38 C.F.R. § 21.3043. These conditions include 
official service in an established church's missionary 
capacity; immediate family or financial obligations beyond 
her control that preclude pursuit of study program; 
unavoidable employment conditions precluding pursuit of her 
study program; illness or illness or death in her immediate 
family that preclude pursuit of her study program; and active 
duty or inactive duty for training in the Armed Forces. The 
appellant does not aver, nor does the record show that any of 
these conditions are applicable in this case.

Moreover, the appellant does not aver-nor does the record 
show-that she was required to suspend her program.  The 
appellant testified that she was not admitted to her planned 
final program of study upon her initial application.  She 
was, however, accepted for admission the following year, in 
September 2006.  However, during that year prior to her 
successful admission into the program, she continued her 
studies, taking another course in support of her planned 
degree program.  The record, including transcripts submitted 
by the appellant, support this, showing that she pursued her 
course of study from her application in June 2001 to 2006, 
when she filed for extension and submitted her supporting 
documentation, including her transcripts.

The appellant's testimony is highly credible, and the Board 
is profoundly aware of and sympathizes with the appellant's 
arguments and concerns.  Unfortunately, the law in this case 
prevents a favorable outcome. The regulatory criteria and 
legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria. See 38 
U.S.C.A. § 7104.  The entire record has been carefully 
reviewed.  In the present case, it is the law, not the 
evidence, that is dispositive. Sabonis v. Brown, 6 Vet. App. 
426 (1994).

With regret, it is concluded that the appellant cannot 
receive an extension of educational assistance benefits under 
Chapter 35 after June [redacted], 2007, as a matter of law. 


ORDER

Entitlement to an extension of DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond June [redacted], 2007, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


